Citation Nr: 0528998	
Decision Date: 10/28/05    Archive Date: 11/09/05	

DOCKET NO.  04-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1981 
to November 1985 and from June 1986 to September 1992.  This 
included time in the Southwest Asia Theater of Operations 
from December 9, 1990, to March 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Wichita, Kansas, that determined new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  VA has informed the veteran of the items necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  Service connection for PTSD was denied by an unappealed 
rating decision of the RO in September 1995.

3.  Received in September 1996 was a reopened claim for 
service connection for PTSD.

4.  Service connection for PTSD was again denied by rating 
decision dated in July 1997.  A statement of the case was 
issued in May 1998, but a timely appeal was not perfected.

5.  Received in February 2001 was a reopened claim for 
service connection for PTSD.

6.  The evidence received since the July 1997 rating decision 
is not cumulative or redundant and is sufficient, by itself, 
or in connection with evidence previously assembled, so as to 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.

7.  Currently diagnosed PTSD is reasonably attributable to 
stressors the veteran experienced during his active service.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the July 1997 rating 
decision is new and material, and the claim for entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to its duty to assist, and 
imposed on VA certain notification requirements.

The Board notes the regulation pertaining to the definition 
of new and material evidence was amended during the pendency 
of this appeal.  38 C.F.R. § 3.156 (2001) and 38 C.F.R. 
§ 3.156 (2004).  The amendment is effective only for claims 
filed on or after August 29, 2001.  In this case, the veteran 
filed his claim to reopen in February 2001, so the new 
regulatory provisions do not apply to his claim.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the claim at this time.  This is so because the 
Board is taking action favorable to the veteran in reopening 
his claim for PTSD, and therefore a decision at this point 
poses no risk of prejudice to the veteran.  See, for example, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 102 (2005).

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  The pertinent regulation with regard to new and 
material evidence provides that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute toward a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even though it might 
not be enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, the newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and it must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the July 1997 
rating decision included the veteran's service personnel 
records, the report of a VA examination in July1997, and a 
statement from the veteran pertaining to stressful events 
experienced during service.  It was indicated the service 
personnel records showed the veteran was assigned to 
temporary duty in Saudi Arabia from December 9, 1990, to 
March 28, 1991.  No combat awards were indicated.  The 
veteran provided a copy of a recommendation for an award 
during the period from January 17,1991, to February 28, 1991, 
in which he reportedly "played a vital role in obtaining 
critical repair parts and prevented non mission capable 
deficiencies on equipment.  [The veteran] assured that all 
howitzers were able to fire and corrected any turret problems 
quickly.  [The veteran] exhibited a high degree of skill and 
proficiency as a turret mechanic."

In a statement regarding stressful events reportedly 
experienced during service, the veteran indicated he was 
"always under a threat of gas attacks, handled dead and 
wounded during Persian Gulf War, checking bunkers and 
vehicles for enemy.  Dealt with wounded kids, women and men 
(refugees) after the war (daily).  He also provided the name 
of a friend who he said was killed.

Also of record was the report of a VA examination of the 
veteran in July 1997.  The veteran recalled that while 
serving in the Persian Gulf, he was involved in combat 
action.  He stated that he fired artillery and worked around 
howitzers.  He claimed that he saw people killed and wounded.  
He also stated that he handled dead and wounded and checked 
bunkers out for enemy activity.  He provided the name of a 
friend who he said was killed during Desert Storm.  He also 
claimed that he saw kids with their limbs blown off and that 
he saw many dead and wounded, and he had to search the 
wounded for documents.

The veteran also recalled another incident when his sergeant 
ordered him to drive a vehicle away from a location and left 
some men abandoned in the field.  A lieutenant reportedly 
went back and got the individuals.  The veteran complained of 
guilt feelings about this, but stated he did what he was 
ordered to do by driving away because of the sergeant's 
order.

Following separation from service, from 1992 to 1995 he was a 
millwright.  In 1995 he moved to another city for a job at an 
electric company where he worked for two years.  During the 
past six months he stated he was not doing as well.  He felt 
tired all the time, had little energy, was irritable with 
anger outbursts, and was depressed.

A review of the clinical chart reflected that he received 
treatment at a VA medical facility in the PTSD unit since 
1995 and had a diagnosis of PTSD.  The veteran was married to 
the same woman for a number of years and they had two 
children.  However, he indicated that his sexual relationship 
with his wife was nonexistent.  He stated they went to 
counseling, but this did not help.  

He was given an Axis I diagnosis of chronic, severe PTSD.  
There was no Axis II diagnosis.  The diagnosis of PTSD was 
established by periods of symptoms including persistent 
avoidance of stimuli, persistent symptoms of increased 
arousal, and recurrent, intrusive memories of events he 
experienced during the Persian Gulf War.

The Board notes that the evidence of record before the RO at 
the time of its 1995 decision included the veteran's service 
medical records, communications from the veteran, reports of 
VA outpatient treatment on periodic occasions in 1993 and 
1994, and reports of VA examinations in 1993, 1994, and 1995.  
The medical records disclose the presence of a diagnosis of 
PTSD.  The RO determined that the diagnosis was based solely 
on the veteran's claim of combat exposure during the Persian 
Gulf War.

Evidence presented or secured since the last final 
disallowance in 1997 includes additional VA treatment records 
indicating a principal diagnosis of PTSD, and various 
statements submitted by the veteran and his representative.  
The evidence also includes a communication from the U.S. 
Armed Services Center for Research of Unit Records (CURR) in 
October 2004 indicating that the veteran's name appeared in 
the personnel data base of the Department of Defense Persian 
Gulf registry as having served in Southwest Asia while 
assigned to a field artillery battery of the 3rd Squadron, 
2nd Armored Calvary Regiment.  Casualty data reflected that 
the individual the veteran reported as a friend had been 
killed in action and another individual had been wounded in 
action on February 26, 1991, while each was assigned to 
another unit of the 3rd Squadron, 2nd Armored Calvary 
Regiment.  It was indicated they were part of a force that 
was attempting to move away from guarding a group of enemy 
prisoners when a firefight broke out with other enemy forces.  

This evidence is new, in that it is not redundant of other 
evidence previously considered.  Moreover, the evidence is 
material to the issue under consideration, as it provides 
corroboration for the veteran's statements regarding his 
experiences in the Persian Gulf War.  Accordingly, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered on a de novo basis.  
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
were met is based on an analysis of all the evidence of 
record, and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following:  Medical 
evidence of a diagnosis of PTSD in accordance with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders (4th Edition, 1994), which is presumed to 
include both the adequacy of the PTSD symptomatology and the 
sufficiency of the claimed inservice stressor; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. §§ 3.304(f), 4.125 (2005); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

VA medical evidence of record establishes that the veteran 
has been diagnosed with PTSD resulting from reported 
stressful experiences while serving in the Southwest Asia 
Theater of Operations during Desert Storm/Desert Shield.  The 
claims folder includes a December 2004 statement from a nurse 
at the Mental Health Clinic of the Medical and Regional 
Office Center in Wichita.  She stated the veteran had been 
treated at the Mental Health Clinic at the Topeka VA medical 
facility and since 1999 at the facility in Wichita for PTSD.  
It was indicated that since the veteran's return from the 
Persian Gulf War he had suffered from irritability, periods 
of rage, anxiety, intrusive thoughts of military experiences, 
sleep difficulty, and episodes of suicidal ideation.  

With regard to verification of the veteran's alleged 
stressors, as noted above, an October 2004 communication from 
the CURR reveals that the personnel data base portion of the 
Department of Defense Persian Gulf registry revealed the 
veteran was assigned to the field artillery battery, 3rd 
Squadron, 2nd Armored Calvary Regiment.  Casualty data 
reflected that a friend of the veteran was killed in action 
and another individual who was wounded in action on February 
26, 1991, while each was assigned to Troop K, 3rd Squadron, 
2nd Armored Calvary Regiment, during Operation Desert 
Shield/Desert Storm.  It was indicated they were part of a 
force that was "attempting to move away from guarding a group 
of enemy prisoners when a fire fight broke out with other 
enemy forces."

While the Board finds some inconsistencies in the veteran's 
recollections regarding his experiences in the Persian Gulf 
War, the Board does find that the information he has provided 
has been documented adequately enough to verify that the 
veteran himself participated in combat operations.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); 38 C.F.R. 
§ 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept 
this as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b); see also 
Pentecost, supra.

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran with a non 
combat military occupational specialty who was stationed with 
a unit that was present while enemy attacks occurred was 
strongly suggestive that the veteran was in fact exposed to 
such attacks himself.  As noted in Suozzi v. Brown, 10 Vet. 
App. 307 (1997), a stressor need not be corroborated in every 
detail.  There is no requirement in case law that there needs 
to be a high level of exposure to combat.  Corroboration of 
the veteran's personal participation in such events is not 
necessary.  Pentecost at 128.

In this case, although, as noted above, the Board is 
concerned about some inconsistencies in the veteran's 
recollections regarding his experiences in the Persian Gulf, 
the Board accepts the veteran's basic assertion that he was 
exposed to enemy fire while serving in the Persian Gulf War.  
The veteran has a current, valid diagnosis of PTSD from VA 
and his PTSD has been reported to be related to his 
experiences in the Persian Gulf War.  Certainly, then, the 
evidence of record is at least in relative equipoise.  Under 
such circumstances, the veteran prevails as to his claim for 
service connection for PTSD with application of the benefit 
of the doubt in his favor.


ORDER

Service connection for PTSD is allowed.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


